OPINION — AG — UNDER ARTICLE XIIIA, SECTION 2, OKLAHOMA CONSTITUTION, THE OKLAHOMA STATE REGENTS FOR HIGHER EDUCATION HAVE SOLE AUTHORITY TO INCREASE TUITION FOR NON RESIDENT AND RESIDENT STUDENTS WITHIN THE MAXIMUM LIMITS PRESCRIBED IN 70 O.S. 1971 628.1 [70-628.1] AND 70 O.S. 1971 3207 [70-3207], RESPECTIVELY, WITHOUT LEGISLATIVE APPROVAL. EXCEPT FOR NON RESIDENT ENROLLMENT FEES AND TUITION WHICH ARE GOVERNED BY 70 O.S. 1971 628.1 [70-628.1] [70-628.1], THE FEES MENTIONED IN 70 O.S. 1971 3207 [70-3207] [70-3207], CAN BE INCREASED BY THE OKLAHOMA REGENTS FOR HIGHER EDUCATION WITHIN THE MAXIMUM LIMITS PRESCRIBED IN THAT SECTION WITHOUT LEGISLATIVE APPROVAL. CITE: 70 O.S. 1971 3207 [70-3207] (GERALD E. WEIS)